Exhibit 10.14

 

WAIVER

 

As of March 1, 2005

 

CELLSTAR CORPORATION,

as Administrative Borrower

1730 Briercroft Court

Carrollton, Texas 75006

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), dated as of September 28, 2001, by and among CellStar
Corporation, a Delaware corporation (the “Parent”), certain of its Subsidiaries
(as defined therein) signatory thereto (together with the Parent, each a
“Borrower” and collectively the “Borrowers”), the lenders signatory thereto
(“Lenders”) and Wells Fargo Foothill, Inc., as Administrative Agent for the
Lenders (the “Agent”). All capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

 

The Borrowers have failed to perform obligations owed to the Agent and the
Lenders under the terms and conditions of the Loan Agreement as a result of the
Parent’s failure to file its Form 10-K Annual Report for the fiscal year ending
November 30, 2004 on or before March 1, 2005 in violation of Section 4.08 of the
Indenture (the “Indenture”) for the Parent’s 12% Senior Subordinated Notes due
January 2007 (the “Subordinated Notes”) resulting in an Event of Default under
Section 8.9 of the Loan Agreement (the “Specified Event of Default”). As such,
CellStar Corporation, as Administrative Borrower, has requested that the Agent
and the Lenders waive the Specified Event of Default and extend the date of
delivery for the Parent’s Financial Statements required pursuant to Section
6.3(b) of the Loan Agreement until April 15, 2005.

 

The Agent and the Lenders hereby waive the Specified Event of Default; and their
respective rights and remedies under the Loan Agreement arising as a result of
the Specified Event of Default so long as the following conditions are
satisfied: (a) the Parent shall file its Form 10-K Annual Report on or before
April 15, 2005 and (b) the holders of the Subordinated Notes (or the trustee on
behalf of the holders of the Subordinated Notes) shall not exercise any remedies
against any Loan Party with respect to the Specified Event of Default (other
than giving of notice of default pursuant to Section 6.01(c) of the Indenture).
Each Borrower hereby acknowledges and agrees that the failure of the events set
forth in (a) and (b) above to occur shall cause this Waiver to be of no further
effect.

 

In addition, the Agent and the Lenders hereby waive the provisions of Section
6.3(b) of the Loan Agreement to the extent necessary to permit the Parent to
deliver



--------------------------------------------------------------------------------

audited financial statements for the Parent and its Subsidiaries for the fiscal
year ending November 30, 2004 required pursuant to Section 6.3(b) of the Loan
Agreement, no later than April 15, 2005.

 

This Waiver shall not waive any other requirement or hinder, restrict or
otherwise modify the rights and remedies of the Agent and the Lenders following
the occurrence of any other failure to comply with the obligations under the
Subordinated Notes, or the occurrence of any other Event of Default under the
Loan Agreement. Except as otherwise expressed herein, the text of the Loan
Agreement and the other Loan Documents shall remain in full force and effect,
and the Agent and the Lenders hereby reserve the right to require strict
compliance in the future with all terms and conditions of the Loan Agreement and
the other Loan Documents.

 

This Waiver may be executed in any number of counterparts, each of which shall
be deemed an original but all of which, when taken together, shall constitute
one in the same agreement. Delivery of a counterpart hereto by facsimile
transmission or by transmission of an Adobe portable document format file (also
known as a “PDF file”) shall be as effective as delivery of an original
counterpart hereto.

 

This Waiver shall be deemed to be made pursuant to the laws of the State of
Georgia with respect to agreements made and to be performed wholly in the State
of Georgia, and shall be construed, interpreted, performed and enforced in
accordance therewith.

 

This Waiver shall be effective as of the date set forth above upon the execution
hereof by the Agent, the Required Lenders and the Administrative Borrowers.

 

This Waiver shall constitute a Loan Document for all purposes.

 

[the remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

AGENT AND LENDERS:       WELLS FARGO FOOTHILL, INC., a California corporation,
as Agent and as a Lender            

By:

 

/s/ Robert Bernier

           

Name: 

 

Robert Bernier

           

Title:

 

Vice President

            FLEET CAPITAL CORPORATION, as a Lender            

By:

 

/s/ H. Michael Wills

           

Name: 

 

H. Michael Wills

           

Title:

 

Senior Vice President

            TEXTRON FINANCIAL CORPORATION, as a Lender            

By:

 

/s/ Stuart A. Hall

           

Name: 

 

Stuart A. Hall

           

Title:

 

Senior Account Executive

            PNC BANK NATIONAL ASSOCIATION, as a Lender            

By:

 

/s/ Robin L. Arriola

           

Name: 

 

Robin L. Arriola

           

Title:

 

Vice President

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

Acknowledged and agreed to as of the date first written above:

 

BORROWERS:       CELLSTAR CORPORATION, a Delaware corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            CELLSTAR, LTD., a Texas limited partnership            

By:

 

National Auto Center, Inc., its General Partner

           

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            NATIONAL AUTO CENTER, INC., a Delaware corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            CELLSTAR FINANCO, INC., a Delaware corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

        CELLSTAR INTERNATIONAL CORPORATION/SA, a Delaware corporation          
 

By:

 

/s/ Elaine Flud Rodriguez

           

Name:

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            CELLSTAR FULFILLMENT, INC., a Delaware corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name:

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            CELLSTAR INTERNATIONAL CORPORATION/ASIA, a Delaware corporation    
       

By:

 

/s/ Elaine Flud Rodriguez

           

Name:

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            AUDIOMEX EXPORT CORP., a Texas corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name:

 

Elaine Flud Rodriguez

           

Title:

 

Sr. VP and General Counsel

            NAC HOLDINGS, INC., a Nevada corporation            

By:

 

/s/ Elaine Flud Rodriguez

           

Name:

 

Elaine Flud Rodriguez

           

Title:

 

President

 

[SIGNATURE PAGE TO WAIVER LETTER]



--------------------------------------------------------------------------------

            CELLSTAR GLOBAL SATELLITE SERVICES, LTD., a Texas limited
partnership            

By:

 

National Auto Center, Inc., its General Partner

           

By:

 

/s/ Elaine Flud Rodriguez

           

Name: 

 

Elaine Flud Rodriguez

           

Title: 

 

Sr. VP and General Counsel

            CELLSTAR FULFILLMENT LTD., a Texas limited partnership            

By:

 

CellStar Fulfillment, Inc., its General Partner

           

By:

 

/s/ Elaine Flud Rodriguez

           

Name:

 

Elaine Flud Rodriguez

           

Title: 

 

Sr. VP and General Counsel

 

[SIGNATURE PAGE TO WAIVER LETTER]